Citation Nr: 1315611	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-49 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.       

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.  He also had service with the Coast Guard Reserves from January 1959 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012.  A copy of the transcript of that hearing is of record.  

In November 2012, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is a preponderance of the evidence against a nexus between the Veteran's bilateral hearing loss and any period of active service or active duty for training (ACDUTRA).  

2.  There is a preponderance of the evidence against a nexus between the Veteran's Meniere's disease and any period of active service or ACDUTRA.






CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Service connection for Meniere's disease is not warranted.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2008, December 2008, and November 2012 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June and December 2008 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in June and December 2008, prior to the appealed from rating decision, along with the subsequent notice provided in November 2012, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in January 2010 and March 2013 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, according to the National Personnel Records Center (NPRC), the Veteran's service treatment records from his period of active service from April 1956 to April 1958 are not available and were presumably destroyed in the 1973 fire at the NPRC.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).      

The evidence of record includes service treatment and personnel records from the Veteran's service with the Coast Guard Reserves from January 1959 to April 1993.  These records document numerous periods of ACDUTRA.  The evidence of record also includes private treatment records, dated from May to June 1994, and also dated in August 1998, and a private medical statement from K.D., M.D., dated in July 2012.  There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.     

The Board also notes substantial compliance with the remand directives in its previous remand in November 2012.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the November 2012 remand, the Board noted that in July 2008, the Veteran had submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, requesting that the RO obtain private records pertaining to his hearing loss from Kaiser Permanente, dated from January 1986 to December 1998.  Although the Veteran had submitted some private records from Kaiser Permanente on his own, it did not appear that VA had requested the records in their entirety.  Thus, on remand, the RO was directed to obtain an updated VA Form 21-4142 from the Veteran for VA's authorization to obtain the private treatment records from Kaiser Permanente.       

In a letter to the Veteran, dated in November 2012, the RO asked the Veteran to complete and return the enclosed VA Form 21-4142 so that they could obtain pertinent treatment records.  The evidence of record is negative for a reply from the Veteran.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board concludes that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim.

In the November 2012 remand, the Board also directed the RO to afford the Veteran a VA examination to determine the nature and etiology of his bilateral hearing loss and Meniere's disease.  Following the examination, the examiner was directed to provide an opinion on whether it was at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss and/or Meniere's disease were related to his exposure to gunfire and explosions during Basic Training in the Army, and/or severely cold weather in the Army, and/or his cumulative exposure to gunfire and ship-engine noise for two weeks per year over a 34-year period in the Coast Guard.     

Pursuant to the November 2012 remand, the Veteran underwent two VA examinations (ear and audiological) in December 2012 which were thorough in nature and provided competent opinions addressing the pertinent nexus questions in this case.  Thus, the Board finds the VA opinions adequate to address the claims on appeal.  See Stegall, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was afforded a Travel Board hearing before the undersigned VLJ in June 2012, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The VLJ notified that Veteran that in order to prove his claims he had to show that his bilateral hearing loss and Meniere's disease were related to his period of active service or to his ACDUTRA service with the Coast Guard Reserves.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 






II. Pertinent Laws and Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

ACDUTRA is full-time duty in the Armed Forces performed by the National Guard for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  INACDUTRA is duty other than full-time duty prescribed for the National Guard.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id.   

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  ).  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Sensorineural hearing loss and Meniere's disease are defined as chronic diseases in section 3.309(a) under "organic diseases of the nervous system."  Thus, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claims may be supported by evidence of a continuity of symptomatology after service. 

Sensorineural hearing loss and Meniere's disease are also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss and/or Meniere's disease may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate.

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 155, 157.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Factual Background 

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served on active duty from April 1956 to April 1958.  The Veteran's Military Occupational Specialty (MOS) was as a Business Administrative Assistant.  

According to the NPRC, the Veteran's service treatment records from his period of active service from April 1956 to April 1958 are unavailable and are presumed destroyed in a fire at the NPRC in 1973.       

Service treatment and personnel records show that the Veteran had service with the Coast Guard Reserves from January 1959 to April 1993.  According to the records, he had numerous periods of ACDUTRA beginning in 1959.  The Veteran's last period of ACDUTRA was from May 24, 1982 to September 30, 1982.  Upon his completion of ACDUTRA, he was released to his retired status effective from October 1, 1982.  He did not have any periods of ACDUTRA beyond September 30, 1982.  Effective April 11, 1993, he was placed on the United States Coast Guard Retired Reserve List.              

The service records reflect that in July 1958, the Veteran underwent his "Direct Commission" examination.  At that time, he denied any ear trouble.  He also denied dizziness or fainting spells.  The Veteran's hearing was 15/15 in whispered voice and 30/15 in spoken voice.  The Veteran's ears and eardrums were clinically evaluated as "normal."  He was clinically evaluated as "normal" for neurologic purposes.   

Additional examinations in December 1961, May 1964, October 1964, May 1969, October 1968, April 1973, May 1977, April 1979, and April 1980, are all negative for any complaints or findings of hearing loss, dizziness or fainting spells, and/or Meniere's disease.  The Veteran's hearing was 15/15 in whispered voice and either 15/15 or 30/15 in spoken voice.  The Veteran's ears and eardrums were clinically evaluated as "normal."       

In May 1982, the Veteran underwent an annual physical examination.  At that time, he denied hearing loss and dizziness or fainting spells.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 20, 5, 0, 5, and 10 decibels, respectively.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 0, 0, 0, 10, and 25 decibels.  The Veteran's ears and eardrums were clinically evaluated as "normal."  He was clinically evaluated as "normal" for neurologic purposes.         

In May 2008, the Veteran filed his initial claim for service connection for bilateral hearing loss.  In September 2008, he filed his initial claim for service connection for Meniere's disease.  At that time, he submitted VA Medical Center (VAMC) outpatient treatment records, dated in October 1994.  The records show that the Veteran sought treatment in October 1994 for decreased hearing and Meniere's disease.  He indicated that he had been previously diagnosed with Meniere's disease and that he had been experiencing increased hearing loss.  The diagnoses ewer Meniere's disease and hearing loss.   

In July 2008, the Veteran submitted a copy of a letter he wrote in October 1994.  In the letter, the Veteran requested a copy of his most recent hearing examination from Kaiser Permanente.  The Veteran indicated that his ability to hear in his right ear was less than a few months ago when he was last tested by Kaiser.  It was the Veteran's intention to have his military doctor refer to those records with the hope that he would prescribe and fit him with a hearing aid.  The Veteran further submitted a copy of a letter from the National Naval Medical Center, dated in November 1994.  In the letter, the Veteran was informed that the current staffing at the Otolaryngology Clinic did not allow them to provide care for him at that time.   

In July 2008, the Veteran also submitted private medical records from Kaiser Permanent, dated from May to June 1994, and dated in August 1998.  The records show that the Veteran underwent audiological evaluations in May and June 1994.  The May 1994 audiometric examination report contained uninterpreted graphical representation of the Veteran's auditory threshold testing results.  The June 1994 audiometric examination showed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 30, 30, 25, 40, and 50 decibels, respectively.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 5, 15, 10, 35, and 45 decibels.    

In the August 1998 private treatment record, it was noted that the Veteran underwent audiologic re-evaluation.  He was last seen in January 1998.  Results in the past had demonstrated a progressive hearing loss in his right ear.  Test results were similar to those obtained in the past.  The Veteran was diagnosed with severe to profound sensorineural hearing loss in the right ear from 250 to 8000 Hz.  In the left ear, hearing was within normal limits from 250 to 2000 Hz, with a mild to moderate/severe sensorineural hearing loss from 2000 to 8000 Hz.   

In July 2008, the Veteran further submitted audiogram reports from the Walter Reed Army Medical Center, dated in January 1996 and March 1997.  In the January 1996 audiogram report, it was noted that the Veteran had complaints of decreased hearing in his right ear over the past three years.  He was reportedly diagnosed with Meniere's disease.  The Veteran had episodes of vertigo, occasional tinnitus in the right ear over the past three years.  The Veteran's last attack was approximately six months ago.  The audiometric examination showed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 25, 35, 45, 55, and 60 decibels, respectively.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 5, 10, 5, 35, and 40 decibels.  He was diagnosed with mild to severe mixed sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  

In November 2009, the Veteran submitted an article entitled "Meniere's disease" from Wikipedia wherein it was noted that the exact cause of Meniere's disease was not known, but it was believed to be related to "endolymphatic hydrops" or excess fluid in the inner ear.  

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned VLJ.  He contended that he had bilateral hearing loss as a result of in-service acoustic trauma.  The Veteran further maintained that he had Meniere's disease as a result of either acoustic trauma or cold injury in service.  He testified that he was subjected to gunfire and explosions during training exercises in the Army.  The Veteran also suggested that he was exposed to gunfire and ship engine noise during gunnery training during ACDUTRA without the benefit of hearing protection with the Coast Guard.  He stated that for his Coast Guard service, he had to participate in a two-week training on an annual basis.  While he was in the Coast Guard, his civilian job was as an auditor which did not subject him to any acoustic trauma.  According to the Veteran, he first started to notice a hearing problem in the early 1980's.  In regard to his Meniere's disease, he argued that he was exposed to severely cold temperatures while he was stationed in Alaska during his active duty service in the Army and that such exposure caused him to develop Meniere's disease.         

In a private medical statement from Dr. K.D., dated in July 2012, he stated that he had evaluated the Veteran in regard to noise induced hearing loss while in active military service.  After a thorough ear, nose and throat examination, as well as a thorough review of the Veteran's audiogram, he determined that the Veteran had sensorineural hearing loss due to noise-induced trauma while in active military service.   

In December 2012, the Veteran underwent two VA examinations (ear and audiological).  In the audiological examination, the examiner stated that the Veteran's claims file was reviewed.  The Veteran reported noise exposure from military service from weapons basic training.  He also reported exposure to weapons while on ship and firing weapons himself in trainings two weeks per year from 1958 to 1974 while in reserve training.  According to the Veteran, from 1974 to 1981, he worked at the Coast Guard Headquarters performing writing and audits.  He reported exposure to aircraft in traveling during that period.  The Veteran denied the use of hearing protection while he was in the military.  According to the Vetera, he first experienced dizziness while flying in June 1957 from Alaska during military service.  He recalled sinus pain in July 1957 for which he received treatment at a military facility.  The Veteran indicated that he experienced dizziness periodically between 1957 and the late 1970's.  He noted that he used to have bouts of dizziness and vomiting starting in the late 1970's through 1998 to 2000 when he experienced total loss of hearing in his right ear.  The Veteran stated that he had not experienced any dizziness or vomiting since 1998 to 2000.  

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 105+, 105+, 105+, 105+, and 105+decibels, respectively, with a puretone average of 105 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 5, 10, 25. 45, and 66 decibels, with a puretone average of 34 decibels.  Speech discrimination percentages were 0 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  In response to the question of whether the Veteran's bilateral hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, the examiner responded "no."  The examiner stated that although the root cause of the onset of Meniere's disease physical changes and symptoms was not known, the pathophysiology had been well documented.  According to Thai-Van, H., et al (2001), "Meniere's disease was defined by the association of four symptoms: vertigo attacks, fluctuating hearing loss, tinnitus, and an auricular plenitude sensation.  The pathophysiology was commonly explained by a distension of membranous labyrinth by the endolymph, equally called endolymphatic hydrops.  Recent studies also tended to relate the disease to immune mechanisms."  Hearing loss pattern and progression as Meniere's disease progresses were well documented to be sensorineural and to being in low frequencies, progressing in severity over time.  

The VA examiner also noted that the pathophysiology of noise-induced hearing loss was also well established.  Sound overexposure led to mechanical damaging of cochlear outer hair cells in a specific pattern in the basal region of the cochlea.  Resulting hearing loss occurred in the high frequency range, with the poorest thresholds in the 3000 to 6000 Hz region.  Hearing loss related to noise exposure was known to occur only at the time of exposure (i.e., when noise was no longer present, no further damage could be done; therefore no delayed onset or further progression of hearing loss was possible after the end of noise exposure).  Other etiologies of hearing loss could also result in high frequency hearing loss affecting the same as well as higher frequencies, including but not limited to the process of aging, ototoxic medications, etc.  Meniere's disease could co-occur with other hearing loss etiologies such as noise induced hearing loss, aging effects, etc.  The examiner noted that the Veteran's military records indicated a normal hearing from 400 to 4,000 Hz with a mild loss at 6000 Hz (non-adjudicable frequency, bilaterally in a 1982 examination.          

In light of the above, the examiner opined that it was not as likely as not that the Veteran's Meniere's disease was related to his exposure to gunfire and explosions during Basic Training.  As outlined above, the pathophysiology of Meniere's disease and noise exposure were entirely different.  Therefore, the two could not be causally related.  Hearing was normal in both ears for all adjudicable frequencies as of 1982.  Additionally, the effects of noise exposure were known to be immediate with no delayed effects.  The Veteran reported a delay of over 30 years between onset of hearing problems/ Meniere's disease, and basic training.  The examiner also opined that it was not as likely as not that the Veteran's Meniere's disease was related to severely cold weather in the Army.  A review of literature did not find any evidence that cold weather could result in sensorineural hearing loss.  The inner ear structures were well protected in the body making cold injury unheard of.  At times, injury to conductive hearing structures (eardrum, middle ear) had been seen related to cold exposure.  However, there was no current or past record of conductive hearing loss.  Likewise, there was no reason to suspect a relationship between Meniere's disease and cold exposure.  Hearing was normal in both ears for all adjudicable frequencies as of 1982.  The examiner further opined that it was not as likely as not that the Veteran's Meniere's disease was related to cumulative exposure to gunfire and ship-engine noise for two weeks per year over a 34 year period in the Coast Guard.  As outlined above, the pathophysiology of Meniere's disease and noise exposure were entirely different.  Therefore, the two could not be causally related.  In addition, the effects of noise exposure were known to be immediate with no delayed effects.  The Veteran reported a delay of about 10 years between onset and of hearing problems/diagnosis of Meniere's disease and the end of that type of noise exposure.          

In the December 2012 VA ear examination, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran stated that in 1990, his private physician at Kaiser Permanente observed that his hearing was affected and concluded that he probably had Meniere's disease.  He indicated that in 1991 to 1992, he got very sick and would vomit off and on.  The physical examination of the Veteran's ears was normal.  The Veteran's gait was normal.  In response to the question as to whether the Veteran had any of the signs or symptoms attributable to Meniere's syndrome or a peripheral vestibular condition, such as vertigo, the examiner responded "no."   Following the physical examination, the examiner noted that the Veteran had a history of Meniere's disease with no current objective evidence.  The examiner opined that the Veteran's claimed Meniere's disease was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  According to the examiner, a review of the Veteran's service records showed that he was not diagnosed or treated for the claimed Meniere's disease in service.  There was no documentation in the service to support that the Veteran had any complaints of Meniere's disease in the service.  There was no documentation of the claimed Meniere's disease in the Veteran's separation physical.  There was also no documentation to support the chronicity of the claimed Meniere's disease condition since service.  The evidence of record showed that the Veteran was diagnosed with Meniere's disease in 1987 to 1991.  The Veteran's history and clinical examination did not support the diagnosis of the claimed Meniere's disease condition.  In addition, medical literature did not support the contention that noise exposure or cold weather could cause Meniere's disease.  Meniere's disease was idiopathic.  Thus, the examiner opined that the Veteran's claimed Meniere's disease  was less likely as not (less than 50 percent probability) related to his exposure to gunfire and explosions during Basic Training and/or severely cold weather in the Army, and/or his cumulative exposure to gunfire and ship-engine noise for two weeks per year over a 34-year period in the Coast Guard.   


IV. Analysis

At the outset, the Board notes that the Veteran's service treatment records from his period of active service from April 1956 to April 1958 are not obtainable, and it is presumed that they were destroyed in a fire at the NPRC in 1973.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).


A. Bilateral Hearing Loss

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for bilateral hearing loss.

In this case, the Veteran contends that during his first period of active service, he was exposed to loud noises from gunfire and explosions during Basic Training.  He also notes that he experienced acoustic trauma during his periods of ACDUTRA while serving in the Coast Guard for over 30 years.  The Veteran reports that during his two-week training periods in the Coast Guard, he was exposed to gunfire and ship-engine noise.  He maintains that he currently has bilateral hearing loss as a result of in-service acoustic trauma.   

Although the Veteran's service treatment records from his period of active service from April 1956 to April 1958 are not available, the Board notes that the Veteran has reported that he did not experience problems with his hearing until the early 1980's.  In addition, the service treatment records from the Veteran's period of service in the Coast Guard are negative for any complaints or findings of hearing loss, with the one-time exception of Hensley hearing loss in the Veteran's left ear upon his May 1982 annual physical examination, which was conducted during his last period of ACDUTRA.  At that time, he had a 25 decibel loss at 4000 Hz in the left ear.  Otherwise, he had normal hearing.   

The first medical evidence of record that shows that the Veteran has bilateral hearing loss as defined by the applicable VA regulation, 38 C.F.R. § 3.385, is in May 1994, over 36 years after the Veteran's period of active duty and over 11 years after his last period of ACDUTRA.  The audiometric findings obtained from the May 1994 private audiological examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  Although the audiogram contained uninterpreted graphical representation of the Veteran's auditory threshold testing results, the Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court held in Kelly only that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, which is not a Court function, but there was no indication the Board is precluded from doing so as a fact finder).  The Board finds that the graphical representations are clear in this instance in affirming the Veteran had a bilateral hearing loss disability for VA compensation purposes consistent with 38 C.F.R. § 3.385.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

In this case, the Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  The audiometric findings obtained from Kaiser Permanent, dated in May and June 1994, as well as the December 2012 VA audiological examination, reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  The pertinet question in this case is whether the Veteran's currently diagnosed bilateral hearing loss is related to in-service noise exposure.  In support of his claim, the Veteran submitted a private medical statement from Dr. D., dated in July 2012, in which Dr. D. opined that the Veteran's bilateral hearing loss was due to in-service noise exposure.  However, Dr. D. did not provide a rationale for his opinion.  In addition, he did not address the lengthy period of time between the Veteran's in-service noise exposure and the first evidence of record that shows that the Veteran has bilateral hearing loss for VA purposes, which was over 36 years after the Veteran's period of active duty and over 11 years after his last period of ACDUTRA.  In addition, as explained further below, the examiner from the Veteran's December 2012 VA examination stated that hearing loss related to noise exposure was known to occur only at the time of exposure.  The examiner made this finding in support of his opinion that the Veteran's bilateral hearing loss was not related to in-service noise exposure.  In this regard, because Dr. D. did not provide a rationale for his opinion, he did not explain how the Veteran's noise exposure caused him to develop bilateral hearing loss years later, after such exposure.  Thus, in light of the above, the Board finds that the probative value of Dr. D.'s opinion is significantly lessened.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").

By contrast, the Board attaches significant probative value to the conclusions reached by the examiner in the December 2012 VA audiological examination.  The Board finds that this opinion is clearly based upon a review of the relevant evidence in the claims file and is supported by a clear rationale.  In the December 2012 audiological examination report, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service, to include in-service acoustic exposure.  The examiner noted that hearing loss related to noise exposure was known to occur only at the time of exposure.  In this regard, the Veteran had reported a delay of over 30 years between onset of hearing problems and his period of active service.  Thus, although the examiner did not recognize the Hensley hearing loss in the left ear at 4000 Hz upon the May 1982 audiological evaluation, he correctly noted that the first evidence of hearing loss for VA purposes was over 30 years after the Veteran's discharge from his period of active service.  He further opined that there was no link between the Veteran's bilateral hearing loss and any in-service exposure to cold weather.  The examiner noted that a review of literature did not find any evidence that cold weather could result in sensorineural hearing loss.  The examiner further opined that it was not as likely as not that the Veteran's hearing loss was related to cumulative exposure to gunfire and ship-engine noise for two weeks per year over a 34 year period in the Coast Guard.  In support of his opinion, he noted that the effects of noise exposure were known to be immediate with no delayed effects.  The Veteran was not diagnosed with bilateral hearing loss for VA purposes until over 10 years after his last period of ACDUTRA.  Thus, in light of the above, the Board finds that the December 2012 VA opinion is more persuasive than Dr. D.'s opinion.   

The Veteran does not maintain that he first experienced hearing problems during his period of active service from April 1956 to April 1958, and subsequently had continuity of symptomatology since that time.  Rather, he maintains that he first developed hearing problems in the early 1980's, which would be during his period of service in the Coast Guard, and that after his discharge, he continued to experience bilateral hearing loss until the present day.  The Veteran is certainly competent to state whether he noticed a decrease in hearing.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Board does not find the Veteran's contentions of continuity of symptomatology to be credible.  First, emphasis is placed on the multi-year gap between his last period of ACDUTRA in September 1982 and the first evidence of record of bilateral hearing loss for VA purposes in October 1994, over 11 years after the Veteran's last period of ACDUTRA.  See Maxson, supra.  

Second, the Board notes that the Veteran has been inconsistent in his history of experiencing bilateral hearing loss.  At the time of the June 2012 Travel Board hearing, the Veteran stated that he first started to notice a hearing problem in the early 1980's.  However, in the May 1982 annual physical examination, he denied any hearing loss.  In addition, records from the Walter Reed Army Medical Center show that in January1996, the Veteran stated that he had been experiencing decreased hearing loss in his right ear for the last three years, which would have been in 1993.  This suggests that he did not have hearing problems until 1993.  As such, the Veteran's own reported history of his hearing loss disability continuity is inconsistent.  Such undermines the veracity of his statements.

Third, the Board also notes that the Veteran did not claim that his bilateral hearing loss started during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of little probative value.  See Pond v. West, 12 Vet. App. 341 (1999)(although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In light of the above, the Board finds that the Veteran's statements asserting continuity of symptomatology since his last period of ACDUTRA lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond, supra.  

The Board further observes that, while a veteran is certainly competent to note a decrease in hearing, he is not able to ascertain that the thresholds of 38 C.F.R. § 3.385 are met in the absence of training or credentials in medicine or audiology. Also, absent such credentials, a veteran is unable to provide a competent opinion as to medical causation (as opposed to continuity of symptomatology).  See 38 C.F.R. § 3.159(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value even if found credible.

For these reasons, the Board finds that the Veteran's bilateral hearing loss was not incurred during service (active service and/or any period of ACDUTRA) or within one year after separation from active service.  Additionally, the record provides no persuasive indication that any current bilateral hearing loss is related to service, in particular considering the documented onset of hearing loss over 30 years after separation from active service and over 11 years after his last period of ACDUTRA.  Therefore, the Board finds that there is a preponderance of evidence against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Meniere's Disease

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for Meniere's disease.  

In this case, the Veteran maintains that he has Meniere's disease as a result of either acoustic trauma or cold injury in service.  The Board recognizes that the Veteran's treatment records from his period of active service from April 1956 to April 1958 are unavailable.  However, the Board notes that the Veteran's service treatment records from his service in the Coast Guard are available and they are negative for any complaints or findings of Meniere's disease.  The Veteran was clinically evaluated as "normal" for neurologic purposes on multiple examinations, including the May 1982 physical examination, which was performed during his last period of ACDUTRA.  

The Veteran was first diagnosed with Meniere's disease in October 1994, over 36 years after his discharge from active service and over 12 years after his last period of ACDUTRA.  VAMC outpatient treatment records show that in October 1994, the Veteran was diagnosed with Meniere's disease.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The Board recognizes that in the Veteran's most recent VA examination in December 2012, the examiner concluded that although the Veteran had a history of Meniere's disease, he did not currently have any symptomatology of such disability.  Nevertheless, given the previous diagnosis, the Board finds that the Veteran meets the criteria for a current diagnosis of Meniere's disease.  However, there is no competent evidence of record of a nexus between the Veteran's current Meniere's disease and any incident of service, to include any in-service acoustic trauma or cold injury.  The only competent opinions that address the contended causal relationship are the opinions from the examiners from the Veteran's December 2012 VA examinations.  In the December 2012 audiological examination report, the examiner opined that it was not as likely as not that the Veteran's Meniere's disease was related to his exposure to gunfire and explosions during Basic Training, or to cumulative exposure to gunfire and ship-engine noise for two weeks per year while in the Coast Guard.  The examiner noted that the pathophysiology of Meniere's disease and noise exposure were entirely different.  Therefore, the two could not be causally related.  In addition, the examiner further opined that there was no reason to suspect a relationship between Meniere's disease and cold exposure.  Moreover, in the December 2012 ear examination report, the examiner reached the same conclusions as the examiner from the audiological evaluation.  The examiner noted that there was no documentation to in the service records of Meniere's disease and no documentation to support the chronicity of Meniere's disease.  Furthermore, medical literature did not support the contention that noise exposure or cold weather could cause Meniere's disease.  Meniere's disease was idiopathic.  These opinions oppose, rather than support, the Veteran's claim.   

The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has Meniere's disease that is related to acoustic trauma or cold injury in service.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno, 6 Vet. App. at 465; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is also competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is certainly competent to testify as to experiencing acoustic trauma and a cold injury during service.  He is also competent to testify as to symptoms such as dizziness and hearing loss.  However, he has not been shown to possess the training or credential needed to render a competent opinion as to medical causation.  See Jandreau, supra., (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his Meniere's disease and in-service noise exposure and cold injury.  The Board finds that the question of whether the Veteran's Meniere's disease was caused by any in-service noise exposure or cold injury is beyond the realm of a layman's competence.  See Jandreau, supra.  Thus, the Veteran's lay opinion does not constitute competent evidence and lacks probative value. 

The Veteran has reported that he started to experience dizziness during his period of active service, and later he experienced dizziness and vomiting.  To the extent that he maintains that these were symptoms of his Meniere's disease and that he experienced continuity of symptomatology, the Veteran is certainly competent to state whether he experienced dizziness and vomiting.  See Layno, supra.  However, the Board does not find the Veteran's contentions of continuity of symptomatology to be credible.  First, emphasis is placed on the multi-year gap between his period of active service and the first evidence of a diagnosis of Meniere's disease (36 years), and the multi-year gap between his last period of ACDUTRA in September 1982 and the first evidence of Meniere's disease (12 years).  See Maxson, supra.  

Second, the Board notes that the Veteran has been inconsistent in his history of experiencing dizziness.  At the time of his December 2012 VA examinations, he noted that he experienced dizziness between 1957 and 1998.  However, in multiple service examinations from December 1961 to May 1982, he denied any dizziness.  This suggests that he did not experience dizziness during that time.  As such, the Veteran's own reported history of his continuity of symptomatology of his Meniere's disease is inconsistent.  Such undermines the veracity of his statements.

Third, the Board also notes that the Veteran did not claim that his symptomatology of his Meniere's disease started during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of little probative value.  See Pond v. West, 12 Vet. App. 341 (1999)(although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In light of the above, the Board finds that the Veteran's statements asserting continuity of symptomatology since his period of active service and his last period of ACDUTRA lack credibility and are without probative value.  See e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond, supra.

The Veteran has submitted an article from Wikipedia regarding Meniere's disease.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  Review of this article reveals that it does not actually relate Meniere's disease to acoustic trauma or cold injury.  The article indicates that the cause of Meniere's disease was unknown.  This fact was noted by the examiner in the December 2012 VA audiological examination report.  Accordingly, the internet article submitted by the Veteran does not provide competent evidence relating any currently diagnosed Meniere's disease to acoustic trauma or cold injury in service.  
 
For these reasons, the Board finds that the Veteran's Meniere's disease was not incurred during service (active service and/or any period of ACDUTRA) or within one year after separation from active service.  Additionally, the record provides no persuasive indication that any current Meniere's disease is related to service, in particular considering the first diagnosis of Meniere's disease is over 36 years after separation from active service and over 12 years after his last period of ACDUTRA.  Therefore, the Board finds that there is a preponderance of evidence against the claim for service connection for Meniere's disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.       

Entitlement to service connection for Meniere's disease is denied.  







____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


